PER CURIAM.
In the above numbered and entitled cause comes the appellant, by his counsel, Norman A. Dodge, Esq., United States attorney, and Wright Matthews, Esq., special attorney, Bureau of Internal Revenue, and the appellees, by their counsel, Harry C. Weeks. Esq., and file a joint stipulation for settlement of said cause.
Pursuant to said stipulation, it is ordered and adjudged by this court that the judgment of the District Court for the Northern District of Texas, in so far as it re*1082lates to the recovery óf the payment of $22,-196.30, with interest, made by Ella Pipes Cline, be affirmed, and that said judgment, in so far as it relates to the recovery of the payment of $15,303.79', with interest, made by W. D. Cline, be reversed, and that said cause be, and it is, hereby remanded to the said District Court for further proceedings.
It is further ordered that the mandate of this court shall issue without delay.